EXHIBIT 10.10





SURMODICS, INC.
2003 EQUITY INCENTIVE PLAN






SECTION 1.
DEFINITIONS





As used herein, the following terms shall have the meanings indicated below:





(a)  “Affiliates” shall mean a Parent or Subsidiary of the Company.





(b)  “Committee” shall mean a Committee of two or more directors who shall be
appointed by and serve at the pleasure of the Board.





(c)  The “Company” shall mean SurModics, Inc., a Minnesota corporation.





(d)  “Fair Market Value” as of any date shall mean (i) if such stock is listed
on the Nasdaq National Market, Nasdaq SmallCap Market, or an established stock
exchange, the price of such stock at the close of the regular trading session of
such market or exchange on such date, as reported by The Wall Street Journal or
a comparable reporting service, or, if no sale of such stock shall have occurred
on such date, on the next preceding day on which there was a sale of stock; (ii)
if such stock is not so listed on the Nasdaq National Market, Nasdaq SmallCap
Market, or an established stock exchange, the average of the closing “bid” and
“asked” prices quoted by the OTC Bulletin Board, the National Quotation Bureau,
or any comparable reporting service on such date or, if there are no quoted
“bid” and “asked” prices on such date, on the next preceding date for which
there are such quotes; or (iii) if such stock is not publicly traded as of such
date, the per share value as determined by the Board, or the Committee, in its
sole discretion by applying principles of valuation with respect to the
Company’s Common Stock.





(e)  The “Internal Revenue Code” is the Internal Revenue Code of 1986, as
amended from time to time.





(f)  “Option” means an incentive stock option or nonqualified stock option
granted pursuant to the Plan.





(g)  “Option Stock” or “Stock” shall mean Common Stock of the Company (subject
to adjustment as described in Section 12) reserved for options pursuant to this
Plan.





(h)  “Parent” shall mean any corporation which owns, directly or indirectly in
an unbroken chain, fifty percent (50%) or more of the total voting power of the
Company’s outstanding stock.





(i)  The “Participant” means a key employee of the Company or any Subsidiary to
whom an incentive stock option has been granted pursuant to Section 9; a
consultant or advisor to, or director, key employee or officer, of the Company
or any Subsidiary to whom a



--------------------------------------------------------------------------------





nonqualified stock option has been granted pursuant to Section 10; or a
consultant or advisor to, or director, key employee or officer, of the Company
or any Subsidiary to whom a restricted stock award has been granted pursuant to
Section 11.





(j)  The “Plan” means the SurModics, Inc. 2003 Equity Incentive Plan, as amended
hereafter from time to time, including the form of Agreements as they may be
modified by the Administrator from time to time.





(k)  A “Subsidiary” shall mean any corporation of which fifty percent (50%) or
more of the total voting power of outstanding stock is owned, directly or
indirectly in an unbroken chain, by the Company.





SECTION 2.
PURPOSE





The purpose of the Plan is to promote the success of the Company and its
Subsidiaries by facilitating the employment and retention of competent personnel
and by furnishing incentive to officers, directors, employees, consultants, and
advisors upon whose efforts the success of the Company and its Subsidiaries will
depend to a large degree.





It is the intention of the Company to carry out the Plan through the granting of
stock options which will qualify as “incentive stock options” under the
provisions of Section 422 of the Internal Revenue Code, or any successor
provision, pursuant to Section 9 of this Plan, through the granting of
“nonqualified stock options” pursuant to Section 10 of this Plan, and through
the granting of restricted stock awards pursuant to Section 11 of this Plan.
Adoption of this Plan shall be and is expressly subject to the condition of
approval by the shareholders of the Company within twelve (12) months before or
after the adoption of the Plan by the Board of Directors. In no event shall any
stock options or restricted stock awards be granted prior to the date this Plan
is approved by the shareholders of the Company.





SECTION 3.
EFFECTIVE DATE OF PLAN





The Plan shall be effective as of the date of adoption by the Board of
Directors, subject to approval by the shareholders of the Company as required in
Section 2.





SECTION 4.
ADMINISTRATION





The Plan shall be administered by the Board of Directors of the Company
(hereinafter referred to as the “Board”) or by a Committee which may be
appointed by the Board from time to time to administer the Plan (hereinafter
collectively referred to as the “Administrator”).



--------------------------------------------------------------------------------





Except as otherwise provided herein, the Administrator shall have all of the
powers vested in it under the provisions of the Plan, including but not limited
to exclusive authority to determine, in its sole discretion, whether an
incentive stock option, nonqualified stock option or restricted stock option
shall be granted; the individuals to whom, and the time or times at which,
options or restricted stock awards shall be granted; the number of shares
subject to each option and restricted stock award; the option price; and terms
and conditions of each option or restricted stock award. The Administrator shall
have full power and authority to administer and interpret the Plan, to make and
amend rules, regulations and guidelines for administering the Plan, to prescribe
the form and conditions of the respective stock option and restricted stock
agreements (which may vary from Participant to Participant) evidencing each
option and restricted stock award, and to make all other determinations
necessary or advisable for the administration of the Plan. The Administrator’s
interpretation of the Plan, and all actions taken and determinations made by the
Administrator pursuant to the power vested in it hereunder, shall be conclusive
and binding on all parties concerned.





No member of the Board or the Committee shall be liable for any action taken or
determination made in good faith in connection with the administration of the
Plan. In the event the Board appoints a Committee as provided hereunder, any
action of the Committee with respect to the administration of the Plan shall be
taken pursuant to a majority vote of the Committee members or pursuant to the
written resolution of all Committee members.





SECTION 5.
PARTICIPANTS





The Administrator shall from time to time, at its discretion and without
approval of the shareholders, designate those employees, officers, directors,
consultants, and advisors of the Company or of any Subsidiary to whom
nonqualified stock options or restricted stock awards shall be granted under
this Plan; provided, however, that consultants or advisors shall not be eligible
to receive stock options or restricted stock awards hereunder unless such
consultant or advisor renders bona fide services to the Company or Subsidiary
and such services are not in connection with the offer or sale of securities in
a capital raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities. The Administrator shall, from
time to time, at its discretion and without approval of the shareholders,
designate those employees of the Company or any Subsidiary to whom incentive
stock options shall be granted under this Plan. The Administrator may grant
additional incentive stock options, nonqualified stock options or restricted
stock awards under this Plan to some or all Participants then holding options or
restricted stock awards, or may grant options or restricted stock awards solely
or partially to new Participants. In designating Participants, the Administrator
shall also determine the number of shares to be optioned or awarded to each such
Participant. The Administrator may from time to time designate individuals as
being ineligible to participate in the Plan.



--------------------------------------------------------------------------------




SECTION 6.
STOCK





The Stock to be optioned under this Plan shall consist of authorized but
unissued shares of Option Stock. Six Hundred Thousand (600,000) shares of Option
Stock shall be reserved and available for options and restricted stock awards
under the Plan; provided, however, that the total number of shares of Option
Stock reserved for options and restricted stock awards under this Plan shall be
subject to adjustment as provided in Section 12 of the Plan. In the event that
any outstanding option or restricted stock award under the Plan for any reason
expires or is terminated prior to the exercise of the option or the lapsing of
the risks of forfeiture on the restricted stock, the shares of Option Stock
allocable to the unexercised portion of such option or to such portion of the
restricted stock award shall continue to be reserved for options and restricted
stock awards under the Plan and may be optioned or awarded hereunder.





SECTION 7.
DURATION OF PLAN





Incentive stock options may be granted pursuant to the Plan from time to time
during a period of ten (10) years from the effective date as defined in Section
3. Non-qualified stock options and restricted stock awards may be granted
pursuant to the Plan from time to time after the effective date of the Plan and
until the Plan is discontinued or terminated by the Administrator.





SECTION 8.
PAYMENT





Participants may pay for shares upon exercise of options granted pursuant to
this Plan with cash, personal check, certified check or, if approved by the
Administrator in its sole discretion, previously-owned shares of the Company’s
Common Stock, or any combination thereof. Any stock so tendered as part of such
payment shall be valued at such stock’s then Fair Market Value, or such other
form of payment as may be authorized by the Administrator. The Administrator
may, in its sole discretion, limit the forms of payment available to the
Participant and may exercise such discretion any time prior to the termination
of the Option granted to the Participant or upon any exercise of the Option by
the Participant. “Previously-owned shares” means shares of the Company’s Common
Stock which the Participant has owned for at least six (6) months prior to the
exercise of the stock option, or for such other period of time as may be
required by generally accepted accounting principles.





With respect to payment in the form of Common Stock of the Company, the
Administrator may require advance approval or adopt such rules as it deems
necessary to assure



--------------------------------------------------------------------------------





compliance with Rule 16b-3, or any successor provision, as then in effect, of
the General Rules and Regulations under the Securities Exchange Act of 1934, if
applicable.





SECTION 9.
TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS





Each incentive stock option granted pursuant to this Section 9 shall be
evidenced by a written stock option agreement (the “Option Agreement”). The
Option Agreement shall be in such form as may be approved from time to time by
the Administrator and may vary from Participant to Participant; provided,
however, that each Participant and each Option Agreement shall comply with and
be subject to the following terms and conditions:





(a)  Number of Shares and Option Price. The Option Agreement shall state the
total number of shares covered by the incentive stock option. Except as
permitted by Section 424(d) of the Internal Revenue Code, or any successor
provision, the option price per share shall not be less than one hundred percent
(100%) of the per share Fair Market Value of the Company’s Common Stock on the
date the Administrator grants the option; provided, however, that if a
Participant owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of its parent or
any Subsidiary, the option price per share of an incentive stock option granted
to such Participant shall not be less than one hundred ten percent (110%) of the
per share Fair Market Value of the Company’s Common Stock on the date of the
grant of the option. The Administrator shall have full authority and discretion
in establishing the option price and shall be fully protected in so doing.





(b)  Term and Exercisability of Incentive Stock Option.  The term during which
any incentive stock option granted under the Plan may be exercised shall be
established in each case by the Administrator. In no event shall any incentive
stock option be exercisable during a term of more than ten (10) years after the
date on which it is granted; provided, however, that if a Participant owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of its parent or any Subsidiary, the
incentive stock option granted to such Participant shall be exercisable during a
term of not more than five (5) years after the date on which it is granted.





The Option Agreement shall state when the incentive stock option becomes
exercisable and shall also state the maximum term during which the option may be
exercised. In the event an incentive stock option is exercisable immediately,
the manner of exercise of the option in the event it is not exercised in full
immediately shall be specified in the Option Agreement. The Administrator may
accelerate the exercisability of any incentive stock option granted hereunder
which is not immediately exercisable as of the date of grant.





(c)  Nontransferability. No incentive stock option shall be transferable, in
whole or in part, by the Participant other than by will or by the laws of
descent and distribution. During the Participant’s lifetime, the incentive stock
option may be exercised only by the Participant. If the Participant shall
attempt any transfer of any incentive stock option granted under the Plan during
the



--------------------------------------------------------------------------------





Participant’s lifetime, such transfer shall be void and the incentive stock
option, to the extent not fully exercised, shall terminate.





(d)  No Rights as Shareholder. A Participant (or the Participant’s successor or
successors) shall have no rights as a shareholder with respect to any shares
covered by an incentive stock option until the date of the issuance of a stock
certificate evidencing such shares. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property),
distributions or other rights for which the record date is prior to the date
such stock certificate is actually issued (except as otherwise provided in
Section 12 of the Plan).





(d)  Withholding. The Company or its Subsidiary shall be entitled to withhold
and deduct from future wages of the Participant all legally required amounts
necessary to satisfy any and all withholding and employment-related taxes
attributable to the Participant’s exercise of an incentive stock option or a
“disqualifying disposition” of shares acquired through the exercise of an
incentive stock option as defined in Code Section 421(b). In the event the
Participant is required under the Option Agreement to pay the Company, or make
arrangements satisfactory to the Company respecting payment of, such withholding
and employment-related taxes, the Administrator may, in its discretion and
pursuant to such rules as it may adopt, permit the Participant to satisfy such
obligation, in whole or in part, by electing to have the Company withhold shares
of Option Stock otherwise issuable to the Participant as a result of the
exercise of the incentive stock option having a Fair Market Value equal to the
minimum required tax withholding, based on the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to the supplemental income resulting from such exercise. In no event
may the Company or any Affiliate withhold shares having a Fair Market Value in
excess of such statutory minimum required tax withholding. The Participant’s
election to have shares withheld for this purpose shall be made on or before the
date the incentive stock option is exercised or, if later, the date that the
amount of tax to be withheld is determined under applicable tax law.





(j)  Other Provisions. The Option Agreement authorized under this Section 9
shall contain such other provisions as the Administrator shall deem advisable.
Any such Option Agreement shall contain such limitations and restrictions upon
the exercise of the Option as shall be necessary to ensure that such Option will
be considered an “incentive stock option” as defined in Section 422 of the
Internal Revenue Code or to conform to any change therein.





SECTION 10.
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS





Each nonqualified stock option granted pursuant to this Section 10 shall be
evidenced by a written Option Agreement. The Option Agreement shall be in such
form as may be approved from time to time by the Administrator and may vary from
Participant to Participant; provided, however, that each Participant and each
Option Agreement shall comply with and be subject to the following terms and
conditions:



--------------------------------------------------------------------------------




(a)  Number of Shares and Option Price. The Option Agreement shall state the
total number of shares covered by the nonqualified stock option. Unless
otherwise determined by the Administrator, the option price per share shall be
one hundred percent (100%) of the per share Fair Market Value of the Company’s
Common Stock on the date the Administrator grants the option.





(b)  Term and Exercisability of Nonqualified Stock Option. The term during which
any nonqualified stock option granted under the Plan may be exercised shall be
established in each case by the Administrator. The Option Agreement shall state
when the nonqualified stock option becomes exercisable and shall also state the
maximum term during which the option may be exercised. In the event a
nonqualified stock option is exercisable immediately, the manner of exercise of
the option in the event it is not exercised in full immediately shall be
specified in the Option Agreement. The Administrator may accelerate the
exercisability of any nonqualified stock option granted hereunder which is not
immediately exercisable as of the date of grant.





(d)  Transferability. The Administrator may, in its sole discretion, permit the
Participant to transfer any or all nonqualified stock options to any member of
the Participant’s “immediate family” as such term is defined in Rule 16a-1(e)
promulgated under the Securities Exchange Act of 1934, or any successor
provision, or to one or more trusts whose beneficiaries are members of such
Participant’s “immediate family” or partnerships in which such family members
are the only partners; provided, however, that the Participant cannot receive
any consideration for the transfer and such transferred nonqualified stock
option shall continue to be subject to the same terms and conditions as were
applicable to such nonqualified stock option immediately prior to its transfer.





(e)  No Rights as Shareholder. A Participant (or the Participant’s successor or
successors) shall have no rights as a shareholder with respect to any shares
covered by a nonqualified stock option until the date of the issuance of a stock
certificate evidencing such shares. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property),
distributions or other rights for which the record date is prior to the date
such stock certificate is actually issued (except as otherwise provided in
Section 12 of the Plan).





(f)  Withholding. The Company or its Subsidiary shall be entitled to withhold
and deduct from future wages of the Participant all legally required amounts
necessary to satisfy any and all withholding and employment-related taxes
attributable to the Participant’s exercise of a nonqualified stock option. In
the event the Participant is required under the Option Agreement to pay the
Company, or make arrangements satisfactory to the Company respecting payment of,
such withholding and employment-related taxes, the Administrator may, in its
discretion and pursuant to such rules as it may adopt, permit the Participant to
satisfy such obligation, in whole or in part, by electing to have the Company
withhold shares of Option Stock otherwise issuable to the Participant as a
result of the exercise of the nonqualified stock option having a Fair Market
Value equal to the minimum required tax withholding, based on the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to the supplemental income resulting from
such exercise. In no event may the Company or any Affiliate withhold shares
having a Fair Market Value in excess of such statutory minimum required tax
withholding. The Participant’s election to have shares withheld for this purpose



--------------------------------------------------------------------------------





shall be made on or before the date the nonqualified stock option is exercised
or, if later, the date that the amount of tax to be withheld is determined under
applicable tax law.





(g)  Other Provisions. The Option Agreement authorized under this Section 10
shall contain such other provisions as the Administrator shall deem advisable.





SECTION 11.
RESTRICTED STOCK AWARDS





Each restricted stock award granted pursuant to the Plan shall be evidenced by a
written restricted stock agreement (the “Restricted Stock Agreement”). The
Restricted Stock Agreement shall be in such form as may be approved from time to
time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Restricted Stock Agreement
shall comply with and be subject to the following terms and conditions:





(a)  Number of Shares. The Restricted Stock Agreement shall state the total
number of shares of Stock covered by the restricted stock award.





(b)  Risks of Forfeiture. The Restricted Stock Agreement shall set forth the
risks of forfeiture, if any, which shall apply to the shares of Stock covered by
the restricted stock award, and shall specify the manner in which such risks of
forfeiture shall lapse. The Administrator may, in its sole discretion, modify
the manner in which such risks of forfeiture shall lapse but only with respect
to those shares of Stock which are restricted as of the effective date of the
modification.





(c)  Issuance of Restricted Shares. The Company shall cause to be issued a stock
certificate representing such shares of Stock in the Participant’s name, and
shall deliver such certificate to the Participant; provided, however, that the
Company shall place a legend on such certificate describing the risks of
forfeiture and other transfer restrictions set forth in the Participant’s
Restricted Stock Agreement and providing for the cancellation and return of such
certificate if the shares of Stock subject to the restricted stock award are
forfeited.





(d)  Rights as Shareholder. Until the risks of forfeiture have lapsed or the
shares subject to such restricted stock award have been forfeited, the
Participant shall be entitled to vote the shares of Stock represented by such
stock certificates and shall receive all dividends attributable to such shares,
but the Participant shall not have any other rights as a shareholder with
respect to such shares.





(e)  Withholding Taxes. The Company or its Subsidiary shall be entitled to
withhold and deduct from future wages of the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s restricted stock award. In the event the
Participant is required under the Restricted Stock Agreement to pay the Company
or Subsidiary, or make arrangements satisfactory to the Company or Subsidiary
respecting payment of, such withholding and employment-related taxes, the
Administrator may, in its discretion and pursuant to such rules as it may adopt,
permit the Participant to satisfy such



--------------------------------------------------------------------------------





obligations, in whole or in part, by delivering shares of Common Stock,
including shares of Stock received pursuant to a restricted stock award on which
the risks of forfeiture have lapsed. Such shares shall have a Fair Market Value
equal to the minimum required tax withholding, based on the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to the supplemental income resulting from the lapsing of the
risks of forfeiture on such restricted stock. In no event may the Participant
deliver shares having a Fair Market Value in excess of such statutory minimum
required tax withholding. The Participant’s election to deliver shares of Common
Stock for this purpose shall be made on or before the date that the amount of
tax to be withheld is determined under applicable tax law. Such election shall
be approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3, or any successor
provision, as then in effect, of the General Rules and Regulations under the
Securities Exchange Act of 1934, if applicable.





(f)  Nontransferability. No restricted stock award shall be transferable, in
whole or in part, by the Participant, other than by will or by the laws of
descent and distribution, prior to the date the risks of forfeiture described in
the restricted stock agreement have lapsed. If the Participant shall attempt any
transfer of any restricted stock award granted under the Plan prior to such
date, such transfer shall be void and the restricted stock award shall
terminate.





(g)  Other Provisions. The Restricted Stock Agreement authorized under this
Section 11 shall contain such other provisions as the Administrator shall deem
advisable.





SECTION 12.
RECAPITALIZATION, SALE, MERGER, EXCHANGE
OR LIQUIDATION





In the event of an increase or decrease in the number of shares of Common Stock
resulting from a subdivision or consolidation of shares, stock dividend, or
stock split, the Board may, in its sole discretion, adjust the number of shares
of Stock reserved under Section 6 hereof, the number of shares of Stock covered
by each outstanding stock option and restricted stock award, and the price per
share thereof to reflect such change. Additional shares which may be credited
pursuant to such adjustment shall be subject to the same restrictions as are
applicable to the shares with respect to which the adjustment relates.





Unless otherwise provided in the Option Agreement, in the event of an
acquisition of the Company through the sale of substantially all of the
Company’s assets and the consequent discontinuance of its business or through a
merger, consolidation, exchange, reorganization, reclassification, extraordinary
dividend, divestiture or liquidation of the Company (collectively referred to as
a “transaction”), the Board may provide for one or more of the following:





(a)  the equitable acceleration of the exercisability of any outstanding options
and the lapsing of the risks of forfeiture on any restricted stock awards;





(b)  the complete termination of this Plan, the cancellation of outstanding
options not exercised prior to a date specified by the Board (which date shall
give Participants a reasonable



--------------------------------------------------------------------------------





period of time in which to exercise the options prior to the effectiveness of
such transaction), and the cancellation of any restricted stock awards for which
the risks of forfeiture have not lapsed;





(c)  that Participants holding outstanding stock options shall receive, with
respect to each share of Stock subject to such options, as of the effective date
of any such transaction, cash in an amount equal to the excess of the Fair
Market Value of such Stock on the date immediately preceding the effective date
of such transaction over the option price per share of such options; provided
that the Board may, in lieu of such cash payment, distribute to such
Participants shares of stock of the Company or shares of stock of any
corporation succeeding the Company by reason of such transaction, such shares
having a value equal to the cash payment herein;





(d)  that Participants holding outstanding restricted stock awards shall
receive, with respect to each share of Stock subject to such awards, as of the
effective date of any such transaction, cash in an amount equal to the Fair
Market Value of such Stock on the date immediately preceding the effective date
of such transaction; provided that the Board may, in lieu of such cash payment,
distribute to such Participants shares of stock of the Company or shares of
stock of any corporation succeeding the Company by reason of such transaction,
such shares having a value equal to the cash payment herein;





(e)  the continuance of the Plan with respect to the exercise of options which
were outstanding as of the date of adoption by the Board of such plan for such
transaction and provide to Participants holding such options the right to
exercise their respective options as to an equivalent number of shares of stock
of the corporation succeeding the Company by reason of such transaction; and





(f)  the continuance of the Plan with respect to restricted stock awards for
which the risks of forfeiture have not lapsed as of the date of adoption by the
Board of such plan for such transaction and provide to Participants holding such
awards the right to receive an equivalent number of shares of stock of the
corporation succeeding the Company by reason of such transaction.





The Board may restrict the rights of or the applicability of this Section 12 to
the extent necessary to comply with Section 16(b) of the Securities Exchange Act
of 1934, the Internal Revenue Code or any other applicable law or regulation.
The grant of an option, restricted stock or award pursuant to the Plan shall not
limit in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge, exchange or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.





SECTION 13.
INVESTMENT PURPOSE





No shares of Option Stock shall be issued pursuant to the Plan unless and until
there has been compliance, in the opinion of Company’s counsel, with all
applicable legal requirements, including without limitation, those relating to
securities laws and stock exchange listing requirements. As a condition to the
issuance of Option Stock to Participant, the Administrator



--------------------------------------------------------------------------------





may require Participant to (a) represent that the shares of Option Stock are
being acquired for investment and not resale and to make such other
representations as the Administrator shall deem necessary or appropriate to
qualify the issuance of the shares as exempt from the Securities Act of 1933 and
any other applicable securities laws, and (b) represent that Participant shall
not dispose of the shares of Option Stock in violation of the Securities Act of
1933 or any other applicable securities laws.





As a further condition to the grant of any stock option or the issuance of Stock
to Participant, Participant agrees to the following:





(a)  In the event the Company advises Participant that it plans an underwritten
public offering of its Common Stock in compliance with the Securities Act of
1933, as amended, and the underwriter(s) seek to impose restrictions under which
certain shareholders may not sell or contract to sell or grant any option to buy
or otherwise dispose of part or all of their stock purchase rights of the
underlying Common Stock, Participant will not, for a period not to exceed 180
days from the prospectus, sell or contract to sell or grant an option to buy or
otherwise dispose of any stock option granted to Participant pursuant to the
Plan or any of the underlying shares of Common Stock without the prior written
consent of the underwriter(s) or its representative(s).





(b)  In the event the Company makes any public offering of its securities and
determines in its sole discretion that it is necessary to reduce the number of
issued but unexercised stock purchase rights so as to comply with any state’s
securities or Blue Sky law limitations with respect thereto, the Board of
Directors of the Company shall have the right (i) to accelerate the
exercisability of any stock option and the date on which such option must be
exercised, provided that the Company gives Participant prior written notice of
such acceleration, and (ii) to cancel any options or portions thereof which
Participant does not exercise prior to or contemporaneously with such public
offering.





(c)  In the event of a transaction (as defined in Section 12 of the Plan),
Participant will comply with Rule 145 of the Securities Act of 1933 and any
other restrictions imposed under other applicable legal or accounting principles
if Participant is an “affiliate” (as defined in such applicable legal and
accounting principles) at the time of the transaction, and Participant will
execute any documents necessary to ensure compliance with such rules.





The Company reserves the right to place a legend on any stock certificate issued
upon the exercise of an option or upon the grant of a restricted stock award
pursuant to the Plan to assure compliance with this Section 13.





SECTION 14.
AMENDMENT OF THE PLAN





The Board may from time to time, insofar as permitted by law, suspend or
discontinue the Plan or revise or amend it in any respect; provided, however,
that no such revision or amendment, except as is authorized in Section 12, shall
impair the terms and conditions of any stock option or restricted stock award
which is outstanding on the date of such revision or



--------------------------------------------------------------------------------





amendment to the material detriment of the Participant without the consent of
the Participant. Notwithstanding the foregoing, no such revision or amendment
shall (i) materially increase the number of shares subject to the Plan except as
provided in Section 12 hereof, (ii) change the designation of the class of
employees eligible to receive stock options and restricted stock awards, (iii)
decrease the price at which stock options may be granted, or (iv) materially
increase the benefits accruing to Participants under the Plan without the
approval of the shareholders of the Company if such approval is required for
compliance with the requirements of any applicable law or regulation.
Furthermore, the Plan may not, without the approval of the shareholders, be
amended in any manner that will cause incentive stock options to fail to meet
the requirements of Section 422 of the Internal Revenue Code.





SECTION 15.
NO OBLIGATION TO EXERCISE OPTION





The granting of a stock option shall impose no obligation upon the Participant
to exercise such option. Further, the granting of a stock option or restricted
stock award hereunder shall not impose upon the Company or any Subsidiary any
obligation to retain the Participant in its employ for any period.



--------------------------------------------------------------------------------






INCENTIVE STOCK OPTION AGREEMENT





SURMODICS, INC.
2003 EQUITY INCENTIVE PLAN





THIS AGREEMENT, made effective as of this    day of             ,     , by and
between SurModics, Inc., a Minnesota corporation (the “Company”), and
                         (“Participant”).





W I T N E S S E T H:





WHEREAS, Participant on the date hereof is a key employee or officer of the
Company or one of its Subsidiaries; and





WHEREAS, the Company wishes to grant an incentive stock option to Participant to
purchase shares of the Company’s Common Stock pursuant to the Company’s 2003
Equity Incentive Plan (the “Plan”); and





WHEREAS, the Administrator of the Plan has authorized the grant of an incentive
stock option to Participant and has determined that, as of the effective date of
this Agreement, the fair market value of the Company’s Common Stock is $     per
share;





NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:





1.  Grant of Option. The Company hereby grants to Participant on the date set
forth above (the “Date of Grant”), the right and option (the “Option”) to
purchase all or portions of an aggregate of                          (      )
shares of Common Stock at a per share price of $          on the terms and
conditions set forth herein, and subject to adjustment pursuant to Section 12 of
the Plan. This Option is intended to be an incentive stock option within the
meaning of Section 422, or any successor provision, of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations thereunder, to the extent
permitted under Code Section 422(d).





2.  Duration and Exercisability.





a.  General. The term during which this Option may be exercised shall terminate
on             ,     , except as otherwise provided in Paragraphs 2(b) through
2(d) below. This Option shall become exercisable according to the following
schedule:



--------------------------------------------------------------------------------




Vesting Date

--------------------------------------------------------------------------------

         Cumulative Percentage
of Shares

--------------------------------------------------------------------------------

 
                             
 
                             
 
                             

 




Once the Option becomes exercisable to the extent of one hundred percent (100%)
of the aggregate number of shares specified in Paragraph 1, Participant may
continue to exercise this Option under the terms and conditions of this
Agreement until the termination of the Option as provided herein. If Participant
does not purchase upon an exercise of this Option the full number of shares
which Participant is then entitled to purchase, Participant may purchase upon
any subsequent exercise prior to this Option’s termination such previously
unpurchased shares in addition to those Participant is otherwise entitled to
purchase.





b.  Termination of Employment (other than Disability or Death). If Participant’s
employment with the Company or any Subsidiary is terminated for any reason other
than disability or death, this Option shall completely terminate on the earlier
of (i) the close of business on the three-month anniversary date of such
termination of employment, and (ii) the expiration date of this Option stated in
Paragraph 2(a) above. In such period following the termination of Participant’s
employment, this Option shall be exercisable only to the extent the Option was
exercisable on the vesting date immediately preceding such termination of
employment, but had not previously been exercised. To the extent this Option was
not exercisable upon such termination of employment, or if Participant does not
exercise the Option within the time specified in this Paragraph 2(b), all rights
of Participant under this Option shall be forfeited.





c.  Disability. If Participant’s employment terminates because of disability (as
defined in Code Section 22(e), or any successor provision), this Option shall
terminate on the earlier of (i) the close of business on the twelve-month
anniversary date of such termination of employment, and (ii) the expiration date
of this Option stated in Paragraph 2(a) above. In such period following the
termination of Participant’s employment, this Option shall be exercisable only
to the extent the Option was exercisable on the vesting date immediately
preceding such termination of employment, but had not previously been exercised.
To the extent this Option was not exercisable upon such termination of
employment, or if Participant does not exercise the Option within the time
specified in this Paragraph 2(c), all rights of Participant under this Option
shall be forfeited.





d.  Death. In the event of Participant’s death, this Option shall terminate on
the earlier of (i) the close of business on the twelve-month anniversary date of
the date of Participant’s death, and (ii) the expiration date of this Option
stated in Paragraph 2(a) above. In such period following Participant’s death,
this Option shall be exercisable by the person or persons to whom Participant’s
rights under this Option shall have passed by Participant’s will or by the laws
of descent and distribution only to the extent the Option was exercisable on the
vesting date immediately preceding the date of Participant’s death, but had not
previously been exercised. To the extent this Option was not exercisable upon
the date of Participant’s death, or if such person or



--------------------------------------------------------------------------------





persons do not exercise this Option within the time specified in this Paragraph
2(d), all rights under this Option shall be forfeited.





3.  Manner of Exercise.





a.  General. The Option may be exercised only by Participant (or other proper
party in the event of death or incapacity), subject to the conditions of the
Plan and subject to such other administrative rules as the Administrator may
deem advisable, by delivering within the Option Period written notice of
exercise to the Company at its principal office. The notice shall state the
number of shares as to which the Option is being exercised and shall be
accompanied by payment in full of the Option price for all shares designated in
the notice. The exercise of the Option shall be deemed effective upon receipt of
such notice by the Company and upon payment that complies with the terms of the
Plan and this Agreement. The Option may be exercised with respect to any number
or all of the shares as to which it can then be exercised and, if partially
exercised, may be so exercised as to the unexercised shares any number of times
during the Option period as provided herein.





b.  Form of Payment. Subject to approval by the Administrator, payment of the
option price by Participant shall be in the form of cash, personal check,
certified check or previously acquired shares of Common Stock of the Company, or
any combination thereof. Any stock so tendered as part of such payment shall be
valued at its Fair Market Value as provided in the Plan. For purposes of this
Agreement, “previously acquired shares of Common Stock” shall include shares of
Common Stock that are already owned by Participant at the time of exercise.





c.  Stock Transfer Records. As soon as practicable after the effective exercise
of all or any part of the Option, Participant shall be recorded on the stock
transfer books of the Company as the owner of the shares purchased, and the
Company shall deliver to Participant one or more duly issued stock certificates
evidencing such ownership. All requisite original issue or transfer documentary
stamp taxes shall be paid by the Company.





4.  Miscellaneous.





a.  Employment; Rights as Shareholder. This Agreement shall not confer on
Participant any right with respect to continuance of employment by the Company
or any of its Subsidiaries, nor will it interfere in any way with the right of
the Company to terminate such employment. Participant shall have no rights as a
shareholder with respect to shares subject to this Option until such shares have
been issued to Participant upon exercise of this Option. No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property), distributions or other rights for which the record date is
prior to the date such shares are issued, except as provided in Section 12 of
the Plan.





b.  Securities Law Compliance. The exercise of all or any parts of this Option
shall only be effective at such time as counsel to the Company shall have
determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other laws.
Participant may be required by the Company, as a condition of the effectiveness
of any exercise of this Option, to agree in writing that all Common Stock



--------------------------------------------------------------------------------





to be acquired pursuant to such exercise shall be held, until such time that
such Common Stock is registered and freely tradable under applicable state and
federal securities laws, for Participant’s own account without a view to any
further distribution thereof, that the certificates for such shares shall bear
an appropriate legend to that effect and that such shares will be not
transferred or disposed of except in compliance with applicable state and
federal securities laws.





c.  Mergers, Recapitalizations, Stock Splits, Etc. Pursuant and subject to
Section 12 of the Plan, certain changes in the number or character of the Common
Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant’s rights
with respect to any unexercised portion of the Option (i.e., Participant shall
have such “anti-dilution” rights under the Option with respect to such events,
but shall not have “preemptive” rights).





d.  Shares Reserved. The Company shall at all times during the option period
reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.





e.  Withholding Taxes on Disqualifying Disposition. In the event of a
disqualifying disposition of the shares acquired through the exercise of this
Option, Participant hereby agrees to inform the Company of such disposition.
Upon notice of a disqualifying disposition, the Company may take such action as
it deems appropriate to insure that, if necessary to comply with all applicable
federal or state income tax laws or regulations, all applicable federal and
state payroll, income or other taxes are withheld from any amounts payable by
the Company to Participant. If the Company is unable to withhold such federal
and state taxes, for whatever reason, Participant hereby agrees to pay to the
Company an amount equal to the amount the Company would otherwise be required to
withhold under federal or state law. Participant may, subject to the approval
and discretion of the Administrator or such administrative rules it may deem
advisable, elect to have all or a portion of such tax withholding obligations
satisfied by delivering shares of the Company’s Common Stock having a fair
market value equal to such obligations. Such election shall be approved by the
Administrator and otherwise comply with such rules as the Administrator may
adopt to assure compliance with Rule 16b-3, or any successor provision, as then
in effect, of the General Rules and Regulations under the Securities Exchange
Act of 1934, if applicable.





f.  Nontransferability. During the lifetime of Participant, the accrued Option
shall be exercisable only by Participant or by the Participant’s guardian or
other legal representative, and shall not be assignable or transferable by
Participant, in whole or in part, other than by will or by the laws of descent
and distribution.





g.  2003 Equity Incentive Plan. The Option evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All defined terms of the Plan shall have the same meaning when used in this
Agreement. The Plan governs this Option and, in the event of any questions as to
the construction of this Agreement or in the event of a conflict between the
Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.



--------------------------------------------------------------------------------




h. Lockup Period Limitation.  Participant agrees that in the event the Company
advises Participant that it plans an underwritten public offering of its Common
Stock in compliance with the Securities Act of 1933, as amended, and that the
underwriter(s) seek to impose restrictions under which certain shareholders may
not sell or contract to sell or grant any option to buy or otherwise dispose of
part or all of their stock purchase rights of the underlying Common Stock,
Participant hereby agrees that for a period not to exceed 180 days from the
prospectus, Participant will not sell or contract to sell or grant an option to
buy or otherwise dispose of this option or any of the underlying shares of
Common Stock without the prior written consent of the underwriter(s) or its
representative(s).





i.  Blue Sky Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event the Company makes any public offering of its securities
and determines in its sole discretion that it is necessary to reduce the number
of issued but unexercised stock purchase rights so as to comply with any state
securities or Blue Sky law limitations with respect thereto, the Board of
Directors of the Company shall have the right (i) to accelerate the
exercisability of this Option and the date on which this Option must be
exercised, provided that the Company gives Participant 15 days’ prior written
notice of such acceleration, and (ii) to cancel any portion of this Option or
any other option granted to Participant pursuant to the Plan which is not
exercised prior to or contemporaneously with such public offering. Notice shall
be deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.





j.  Accounting Compliance. Participant agrees that, if a merger, reorganization,
liquidation or other “transaction” as defined in Section 12 of the Plan is
treated as a “pooling of interests” under generally accepted accounting
principles and Participant is an “affiliate” of the Company or any Subsidiary
(as defined in applicable legal and accounting principles) at the time of such
transaction, Participant will comply with all requirements of Rule 145 of the
Securities Act of 1933, as amended, and the requirements of such other legal or
accounting principles, and will execute any documents necessary to ensure such
compliance.





k.  Stock Legend. The Administrator may require that the certificates for any
shares of Common Stock purchased by Participant (or, in the case of death,
Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 4(b) and Paragraphs 4(h) through 4(k) of this
Agreement.





l.  Scope of Agreement. This Agreement shall bind and inure to the benefit of
the Company and its successors and assigns and Participant and any successor or
successors of Participant permitted by Paragraph 2 or Paragraph 4(f) above.





m.  Arbitration. Any dispute arising out of or relating to this Agreement or the
alleged breach of it, or the making of this Agreement, including claims of fraud
in the inducement, shall be discussed between the disputing parties in a good
faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an



--------------------------------------------------------------------------------





attorney who has practiced securities or business litigation for at least 10
years. If the parties cannot agree on an arbitrator within 20 days, any party
may request that the chief judge of the District Court for Hennepin County,
Minnesota, select an arbitrator. Arbitration will be conducted pursuant to the
provisions of this Agreement, and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement. Limited civil discovery shall be permitted for the
production of documents and taking of depositions. Unresolved discovery disputes
may be brought to the attention of the arbitrator who may dispose of such
dispute. The arbitrator shall have the authority to award any remedy or relief
that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded. The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota.





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.





SURMODICS, INC.





By:

--------------------------------------------------------------------------------

    Its:

--------------------------------------------------------------------------------

Participant



--------------------------------------------------------------------------------






NONQUALIFIED STOCK OPTION AGREEMENT





SURMODICS, INC.
2003 EQUITY INCENTIVE PLAN





THIS AGREEMENT, made effective as of this    day of             ,     , by and
between SurModics, Inc., a Minnesota corporation (the “Company”), and
(“Participant”).





W I T N E S S E T H:





WHEREAS, Participant on the date hereof is a key employee, officer, director of
or consultant or advisor to the Company or one of its Subsidiaries; and





WHEREAS, the Company wishes to grant a nonqualified stock option to Participant
to purchase shares of the Company’s Common Stock pursuant to the Company’s 2003
Equity Incentive Plan (the “Plan”); and





WHEREAS, the Administrator has authorized the grant of a nonqualified stock
option to Participant and has determined that, as of the effective date of this
Agreement, the fair market value of the Company’s Common Stock is $     per
share;





NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:





1.  Grant of Option. The Company hereby grants to Participant on the date set
forth above (the “Date of Grant”), the right and option (the “Option”) to
purchase all or portions of an aggregate of                          (        )
shares of Common Stock at a per share price of $       on the terms and
conditions set forth herein, and subject to adjustment pursuant to Section 12 of
the Plan. This Option is a nonqualified stock option and will not be treated as
an incentive stock option, as defined under Section 422, or any successor
provision, of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations thereunder.





2.  Duration and Exercisability.





a.  General. The term during which this Option may be exercised shall terminate
on , , except as otherwise provided in Paragraphs 2(b) through 2(d) below. This
Option shall become exercisable according to the following schedule:



--------------------------------------------------------------------------------




Vesting Date

--------------------------------------------------------------------------------

         Cumulative Percentage
of Shares

--------------------------------------------------------------------------------

 
                             
 
                             
 
                             

 




Once the Option becomes fully exercisable, Participant may continue to exercise
this Option under the terms and conditions of this Agreement until the
termination of the Option as provided herein. If Participant does not purchase
upon an exercise of this Option the full number of shares which Participant is
then entitled to purchase, Participant may purchase upon any subsequent exercise
prior to this Option’s termination such previously unpurchased shares in
addition to those Participant is otherwise entitled to purchase.





b.  Termination of Relationship (other than Disability or Death). If Participant
ceases to be [an employee] [a consultant] [a nonemployee director] of the
Company or any Subsidiary for any reason other than disability or death, this
Option shall completely terminate on the earlier of (i) the close of business on
the three-month anniversary of the date of termination of Participant’s
relationship, and (ii) the expiration date of this Option stated in Paragraph
2(a) above. In such period following such termination of Participant’s
relationship, this Option shall be exercisable only to the extent the Option was
exercisable on the vesting date immediately preceding the date on which
Participant’s relationship with the Company or Subsidiary has terminated, but
had not previously been exercised. To the extent this Option was not exercisable
upon the termination of such relationship, or if Participant does not exercise
the Option within the time specified in this Paragraph 2(b), all rights of
Participant under this Option shall be forfeited.





c.  Disability. If Participant ceases to be [an employee] [a consultant] [a
nonemployee director] of the Company or any Subsidiary because of disability (as
defined in Code Section 22(e), or any successor provision), this Option shall
completely terminate on the earlier of (i) the close of business on the
twelve-month anniversary of the date of termination of Participant’s
relationship, and (ii) the expiration date of this Option stated in Paragraph
2(a) above. In such period following such termination of Participant’s
relationship, this Option shall be exercisable only to the extent the Option was
exercisable on the vesting date immediately preceding the date on which
Participant’s relationship with the Company or Subsidiary has terminated, but
had not previously been exercised. To the extent this Option was not exercisable
upon the termination of such relationship, or if Participant does not exercise
the Option within the time specified in this Paragraph 2(c), all rights of
Participant under this Option shall be forfeited.





d.  Death. In the event of Participant’s death, this Option shall terminate on
the earlier of (i) the close of business on the twelve-month anniversary of the
date of Participant’s death, and (ii) the expiration date of this Option stated
in Paragraph 2(a) above. In



--------------------------------------------------------------------------------





such period following Participant’s death, this Option may be exercised by the
person or persons to whom Participant’s rights under this Option shall have
passed by Participant’s will or by the laws of descent and distribution only to
the extent the Option was exercisable on the vesting date immediately preceding
the date of Participant’s death, but had not previously been exercised. To the
extent this Option was not exercisable upon the date of Participant’s death, or
if such person or persons fail to exercise this Option within the time specified
in this Paragraph 2(d), all rights under this Option shall be forfeited.





3.  Manner of Exercise.





a.  General. The Option may be exercised only by Participant (or other proper
party in the event of death or incapacity), subject to the conditions of the
Plan and subject to such other administrative rules as the Administrator may
deem advisable, by delivering within the option period written notice of
exercise to the Company at its principal office. The notice shall state the
number of shares as to which the Option is being exercised and shall be
accompanied by payment in full of the option price for all shares designated in
the notice. The exercise of the Option shall be deemed effective upon receipt of
such notice by the Company and upon payment that complies with the terms of the
Plan and this Agreement. The Option may be exercised with respect to any number
or all of the shares as to which it can then be so exercised and, if partially
exercised, may be so exercised as to the unexercised shares any number of times
during the option period as provided herein.





b.  Form of Payment. Subject to the approval of the Administrator, payment of
the option price by Participant shall be in the form of cash, personal check,
certified check or previously acquired shares of Common Stock of the Company, or
any combination thereof. Any stock so tendered as part of such payment shall be
valued at its Fair Market Value as provided in the Plan. For purposes of this
Agreement, “previously acquired shares of Common Stock” shall include shares of
Common Stock that are already owned by Participant at the time of exercise.





c.  Stock Transfer Records. As soon as practicable after the effective exercise
of all or any part of the Option, Participant shall be recorded on the stock
transfer books of the Company as the owner of the shares purchased, and the
Company shall deliver to Participant one or more duly issued stock certificates
evidencing such ownership. All requisite original issue or transfer documentary
stamp taxes shall be paid by the Company.





4.  Miscellaneous.





a.  Rights as Shareholder. This Agreement shall not confer on Participant any
right with respect to the continuance of any relationship with the Company or
any of its Subsidiaries, nor will it interfere in any way with the right of the
Company to terminate any such relationship. Participant shall have no rights as
a shareholder with respect to shares subject to this Option until such shares
have been issued to Participant upon exercise of this Option. No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property), distributions or other rights for which the
record date is prior to the date such shares are issued, except as provided in
Section 12 of the Plan.



--------------------------------------------------------------------------------




b.  Securities Law Compliance. The exercise of all or any parts of this Option
shall only be effective at such time as counsel to the Company shall have
determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other laws.
Participant may be required by the Company, as a condition of the effectiveness
of any exercise of this Option, to agree in writing that all Common Stock to be
acquired pursuant to such exercise shall be held, until such time that such
Common Stock is registered and freely tradable under applicable state and
federal securities laws, for Participant’s own account without a view to any
further distribution thereof, that the certificates for such shares shall bear
an appropriate legend to that effect and that such shares will be not
transferred or disposed of except in compliance with applicable state and
federal securities laws.





c.  Mergers, Recapitalizations, Stock Splits, Etc. Pursuant and subject to
Section 12 of the Plan, certain changes in the number or character of the Common
Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant’s rights
with respect to any unexercised portion of the Option (i.e., Participant shall
have such “anti-dilution” rights under the Option with respect to such events,
but shall not have “preemptive” rights).





d.  Shares Reserved. The Company shall at all times during the option period
reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.





e.  Withholding Taxes. In order to permit the Company to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, income or other taxes are withheld from any amounts
payable by the Company to Participant. If the Company is unable to withhold such
federal and state taxes, for whatever reason, Participant hereby agrees to pay
to the Company an amount equal to the amount the Company would otherwise be
required to withhold under federal or state law.





Subject to such rules as the Administrator may adopt, the Administrator may, in
its sole discretion, permit Participant to satisfy such withholding tax
obligations, in whole or in part (i) by delivering shares of Common Stock of
having an equivalent fair market value, or (ii) by electing to have the Company
withhold shares of Common Stock otherwise issuable to Participant having a fair
market value equal to the minimum amount required to be withheld for tax
purposes. Participant’s election to have shares withheld for purposes of such
withholding tax obligations shall be made on or before the date that triggers
such obligations or, if later, the date that the amount of tax to be withheld is
determined under applicable tax law. Participant’s election shall be approved by
the Administrator and otherwise comply with such rules as the Administrator may
adopt to assure compliance with Rule 16b-3 or any successor provision, as then
in effect, of the General Rules and Regulations under the Securities and
Exchange Act of 1934, if applicable.





f.  Nontransferability. During the lifetime of Participant, the accrued Option
shall be exercisable only by Participant or by the Participant’s guardian or
other legal



--------------------------------------------------------------------------------





representative, and shall not be assignable or transferable by Participant, in
whole or in part, other than by will or by the laws of descent and distribution.





g.  2003 Equity Incentive Plan. The Option evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All defined terms of the Plan shall have the same meaning when used in this
Agreement. The Plan governs this Option and, in the event of any questions as to
the construction of this Agreement or in the event of a conflict between the
Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.





h.  Lockup Period Limitation. Participant agrees that in the event the Company
advises Participant that it plans an underwritten public offering of its Common
Stock in compliance with the Securities Act of 1933, as amended, and that the
underwriter(s) seek to impose restrictions under which certain shareholders may
not sell or contract to sell or grant any option to buy or otherwise dispose of
part or all of their stock purchase rights of the underlying Common Stock,
Participant hereby agrees that for a period not to exceed 180 days from the
prospectus, Participant will not sell or contract to sell or grant an option to
buy or otherwise dispose of this option or any of the underlying shares of
Common Stock without the prior written consent of the underwriter(s) or its
representative(s).





i.  Blue Sky Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event the Company makes any public offering of its securities
and determines in its sole discretion that it is necessary to reduce the number
of issued but unexercised stock purchase rights so as to comply with any state
securities or Blue Sky law limitations with respect thereto, the Board of
Directors of the Company shall have the right (i) to accelerate the
exercisability of this Option and the date on which this Option must be
exercised, provided that the Company gives Participant 15 days’ prior written
notice of such acceleration, and (ii) to cancel any portion of this Option or
any other option granted to Participant pursuant to the Plan which is not
exercised prior to or contemporaneously with such public offering. Notice shall
be deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.





j.  Accounting Compliance. Participant agrees that, if a merger, reorganization,
liquidation or other “transaction” as defined in Section 12 of the Plan is
treated as a “pooling of interests” under generally accepted accounting
principles and Participant is an “affiliate” of the Company or any Subsidiary
(as defined in applicable legal and accounting principles) at the time of such
transaction, Participant will comply with all requirements of Rule 145 of the
Securities Act of 1933, as amended, and the requirements of such other legal or
accounting principles, and will execute any documents necessary to ensure such
compliance.





k.  Stock Legend. The Administrator may require that the certificates for any
shares of Common Stock purchased by Participant (or, in the case of death,
Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 4(b) and Paragraphs 4(h) through 4(k) of this
Agreement.



--------------------------------------------------------------------------------




l.  Scope of Agreement. This Agreement shall bind and inure to the benefit of
the Company and its successors and assigns and Participant and any successor or
successors of Participant permitted by Paragraph 2 or Paragraph 4(f) above.





m. Arbitration. Any dispute arising out of or relating to this Agreement or the
alleged breach of it, or the making of this Agreement, including claims of fraud
in the inducement, shall be discussed between the disputing parties in a good
faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court for Hennepin County, Minnesota, select an arbitrator. Arbitration
will be conducted pursuant to the provisions of this Agreement, and the
commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement. Limited civil
discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.





SURMODICS, INC.





By:

--------------------------------------------------------------------------------

    Its:

--------------------------------------------------------------------------------

Participant



--------------------------------------------------------------------------------






RESTRICTED STOCK AGREEMENT





SURMODICS, INC.
2003 EQUITY INCENTIVE PLAN





THIS AGREEMENT is made effective as of this    day of             ,     , by and
between SurModics, Inc., a Minnesota corporation (the “Company”), and (the
“Participant”).





W I T N E S S E T H:





WHEREAS, the Participant is, on the date hereof, a key employee, officer,
director of or a consultant or advisor to of the Company or of a subsidiary of
the Company; and





WHEREAS, the Company wishes to grant a restricted stock award to the Participant
for shares of the Company’s Common Stock pursuant to the Company’s 2003 Equity
Incentive Plan (the “Plan”); and





WHEREAS, the Administrator of the Plan has authorized the grant of a restricted
stock award to the Participant;





NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:





1.  Grant of Restricted Stock Award. The Company hereby grants to the
Participant on the date set forth above a restricted stock award (the “Award”)
for                          (      ) shares of Common Stock on the terms and
conditions set forth herein, which shares are subject to adjustment pursuant to
Section 12 of the Plan. The Company shall cause to be issued one or more stock
certificates representing such shares of Common Stock in the Participant’s name,
and shall hold each such certificate until such time as the risk of forfeiture
and other transfer restrictions set forth in this Agreement have lapsed with
respect to the shares represented by the certificate. The Company may also place
a legend on such certificates describing the risks of forfeiture and other
transfer restrictions set forth in this Agreement providing for the cancellation
of such certificates if the shares of Common Stock are forfeited as provided in
Section 2 below. Until such risks of forfeiture have lapsed or the shares
subject to this Award have been forfeited pursuant to Section 2 below, the
Participant shall be entitled to vote the shares represented by such stock
certificates and shall receive all dividends attributable to such shares, but
the Participant shall not have any other rights as a shareholder with respect to
such shares.





2.  Vesting of Restricted Stock. The shares of Stock subject to this Award shall
remain forfeitable until the risks of forfeiture lapse according to the
following vesting schedule:



--------------------------------------------------------------------------------




Vesting Date

--------------------------------------------------------------------------------

         Cumulative Percentage
of Shares

--------------------------------------------------------------------------------

 
                             
 
                             
 
                             

 




If the Participant’s employment with the Company (or a subsidiary of the
Company) ceases at any time prior to a Vesting Date for any reason, including
the Participant’s voluntary resignation or retirement, the Participant shall
immediately forfeit all shares of Stock subject to this Award which have not yet
vested and for which the risks of forfeiture have not lapsed.





3.  General Provisions.





a.  Employment. This Agreement shall not confer on the Participant any right
with respect to continuance of employment or other relationship by the Company,
nor will it interfere in any way with the right of the Company to terminate such
employment or relationship.





b.  Securities Law Compliance. The Participant shall not transfer or otherwise
dispose of the shares of Stock received pursuant to this Award until such time
as counsel to the Company shall have determined that such transfer or other
disposition will not violate any state or federal securities or other laws. The
Participant may be required by the Company, as a condition of the effectiveness
of this Award, to agree in writing that all Stock subject to this Award shall be
held, until such time that such Stock is registered and freely tradable under
applicable state and federal securities laws, for the Participant’s own account
without a view to any further distribution thereof, that the certificates for
such shares shall bear an appropriate legend to that effect, and that such
shares will be not transferred or disposed of except in compliance with
applicable state and federal securities laws.





c.  Mergers, Recapitalizations, Stock Splits, Etc. Pursuant and subject to
Section 12 of the Plan, certain changes in the number or character of the shares
of Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend, or otherwise) shall result in an
adjustment, reduction, or enlargement, as appropriate, in the number of shares
subject to this Award. Any additional shares that are credited pursuant to such
adjustment shall be subject to the same restrictions as are applicable to the
shares with respect to which the adjustment relates.





d.  Shares Reserved. The Company shall at all times during the term of this
Award reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.





e.  Withholding Taxes. In order to permit the Company to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as



--------------------------------------------------------------------------------





it deems appropriate to insure that, if necessary, all applicable federal or
state payroll, income or other taxes are withheld from any amounts payable by
the Company to the Participant. If the Company is unable to withhold such
federal and state taxes, for whatever reason, the Participant hereby agrees to
pay to the Company an amount equal to the amount the Company would otherwise be
required to withhold under federal or state law prior to the transfer of any
certificates for the shares of Stock subject to this Award. The Participant may,
subject to the approval and discretion of the Administrator, or such other
administrative rules it may deem advisable, elect to have all or a portion of
such tax withholding obligations satisfied by delivering shares of the Company’s
Common Stock having a fair market value, as of the date the amount of tax to be
withheld is determined under applicable tax law, equal to such obligations.





f.  Scope of Agreement. This Agreement shall bind and inure to the benefit of
the Company and its successors and assigns and of the Participant and any
successor or successors of the Participant.





g.  Arbitration. Any dispute arising out of or relating to this Agreement or the
alleged breach of it, or the making of this Agreement, including claims of fraud
in the inducement, shall be discussed between the disputing parties in a good
faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court for Hennepin County, Minnesota, select an arbitrator. Arbitration
will be conducted pursuant to the provisions of this Agreement, and the
commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement. Limited civil
discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.





h.  2003 Equity Incentive Plan. The Award evidenced by this Agreement is granted
pursuant to the Plan, a copy of which Plan has been made available to the
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All defined terms of the Plan shall have the same meaning when used in this
Agreement. The Plan governs this Award and, in the event of any questions as to
the construction of this Agreement or in the event of a conflict between the
Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.





ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.





SURMODICS, INC.





By:

--------------------------------------------------------------------------------

    Its:

--------------------------------------------------------------------------------

Participant



--------------------------------------------------------------------------------